.
                          .d
.


             Tho 8aia Rouse Bill x0. .46         3.8lalom
                                                        ss
                                                       t.bs Toma
  Rice Developwmt &en and in brisk it.provfUeo for the leqy
  and oolleotlon.or.a tax ana the expenaiture..thereof    in the
  prcuaotlonor,snles and advort~sb~ or Tears rioo ana rioo
  pXVhIOt6 #U&drOr rS802mh in'EIibt%?WiOpEiOnt ,OfnOW U808 ror
  rlao ana rioe produoto. The AOt lwc%viaestar a rlae develop-
  QOILtOcDnaiSsiOnOOQOtU3a Or ri'oeprOOXIi3,t0 be QpPOintOd by
  #a Cond8sbncr..or Boara of AgFioulturawith t&o advioo arrd
  oonsoat or tha licnate. &I Saotion 6 OS the Aot it ie pro-
  viae4 that the tax 8hell be remittea alraot to tho woe De-     .
_.VelOpIWlt 0CEXd58iOn. hur 4LLOl'Bp  t0 ~Ul'firot QuBStioII,                 .


  therefore :D that the Toxe8 Rloe DovuWpmont      Owamlnn%oa %a
  authord     to raaoloe l’nntln 8OarUlnS under the provla~o~ or
  the Aot. Xt is uotob howeyor that Seotlon ll 02 the Act ex-
  prossly praviat3i that such Texas Rloe Developmnt comlo8io~
  ohall not oonotitute  a separate or nor Stete agenoy but Is
  *    a. part 61'tho Ds$nrtnant 02 A&aulture.
                   Ae noted abova, the aolleotl& eve to be made .by
     tho.COmlsoionor or Agrlaulture thrOu& tho Rio0 DevelOpmmt
     Board. The Aot itee1.i ooat8lM no 0X9W88 prov%aloM as to
     the-mathoa o? hea4lintjthe Monet after it hm 'beanoollootea.
     Ih Seotfon lo ft is provitledthat: wl rUa8 ooneotod
     hareunder or horebyapproprfated to the Texan Rloo Develop-
     mmat coFsDinol.on   for the purpose of oerr$ln~ out the provl-
     SiOll5Of thi8 Aat.” But tile us0 or SUOh lantpage         a8 that  l.a
     lGekiagem appropriationbee never been teIcen%o moen that the
     austodg-    of the fund8 80 Bppr0pmti8a   le.tadreby ohnagea rrm
     the State~Txvaeurerto the Department'towhioh the epp+prla-
     tfOR 18 leadO+ The.~~noys a8n be depositad with the Btste
     Troaaurer ana ~614 out'upon w&manta drawn by the ccmptroller
     snd yet the appropriation     be given ?rta Tull meeting.      Kor
     ara   there   aqnather provlslane in the Aot whiolatwo neoeB-
     SkW11y.inaon8istentwith the bati*          Of thO50 fUId8 in the
     SQUO mumor thot othor noneye aOlleotoa by the Stats aro
     he&lea in the abnenoe ot opooial prooi8ion8. Ye wm.54 nota
     in portfouler thht this Aot oontafne no prov~oion for the
     bonding ai the Texas Rise lkvolopwmt Coml8sIOa, or any ap-'
     pointeo theroof, 58 thd pornanant OUStOdllD or theSO'runas.
     Our amwar to your boooad, third and tOUZ%h QUMtlOM, there-
     roro, io (IAarrimativo      one.       .




                                            -.


                                                                        .
 .             .                 - _.
                                                             .


                                                            ."   ~



Dapcrrbwnt*r       Agloultrire   -Page 3
   .


           It is not eboolutel$naoosasryunder tha etatuta,
Al-t. i+335,R8Vi883d civil %tetUtOS, iOr the head OS the de-
p5rtmant to 5Im ololrs ana ecoounta. It is nooessary that
the 5GU8 ba aQned by tho.head Or the dopartiaontOr other
parson roagonalbleror Incuxdng the ixpendlture. On this
point t&e roquilwnentOS th8 COnptrolbr 8hOultlbe 08aer..
talnad  and oaxiplle6with.
                                                IOUr8 very truly
AmRovm         OCT 30;194l                 ATTORNEY   tyNERAL    OP TEZAS

 (sigiea) Groves 3eZlers




                                                       o-
                                                      BY 8. H. 8.
                                                       .oxAIma'             .

                                                                 ‘.